 


109 HR 12 IH: To amend the Education Land Grant Act to require the Secretary of Agriculture to pay the costs of environmental reviews with respect to conveyances under that Act.
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
109th CONGRESS
1st Session
H. R. 12 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mr. Hayworth introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To amend the Education Land Grant Act to require the Secretary of Agriculture to pay the costs of environmental reviews with respect to conveyances under that Act. 
 
 
1.Costs of reviews for conveyances under Education Land Grant Act Section 202 of the Education Land Grant Act (16 U.S.C. 479a) is amended by adding at the end the following: 
 
(f)Costs of reviewThe Secretary shall pay the costs of all actions required under section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)) with respect to any conveyance under this section.. 
 
